Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-1006

IN RE JOSEPH J. PAPPACODA
                                                    2018 DDN 172
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 439225

BEFORE:      Beckwith, Associate Judge, and Nebeker and Ferren, Senior Judges.

                                  ORDER
                          (FILED – December 20, 2018)

       On consideration of the certified order of the Supreme Court of Florida
revoking respondent’s license to practice law in that jurisdiction by consent; this
court’s October 1, 2018, order suspending respondent and directing him to show
cause why the functionally equivalent reciprocal discipline of disbarment should not
be imposed; respondent’s response thereto; the statement of Disciplinary Counsel
regarding reciprocal discipline; and respondent’s D.C. Bar R. XI, §14 (g) affidavit
filed on October 30, 2018, it is

       ORDERED that Joseph J. Pappacoda is hereby disbarred from the practice of
law in the District of Columbia, nunc pro tunc to October 30, 2018. See In re Sibley,
990 A.2d 483 (D.C. 2010); In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable
presumption of identical reciprocal discipline applies to all cases in which the
respondent does not participate); D.C. Bar R. XI, §16 (c) (providing the timing for
when a disbarred attorney may seek reinstatement).



                                PER CURIAM